Exhibit 10.8

THIRD AMENDED AND RESTATED

BANCFIRST CORPORATION DIRECTORS’

DEFERRED STOCK COMPENSATION PLAN

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1 Purpose. This Third Amended and Restated BancFirst Corporation Directors’
Deferred Stock Compensation Plan (the “Plan”) incorporates the amendment to the
Second Amended and Restated BancFirst Corporation Directors’ Deferred Stock
Compensation Plan adopted by the stockholders of BancFirst Corporation (the
“Corporation) on May 28, 2009.

The Plan is intended to advance the interests of the Company and its
shareholders by providing a means to attract and retain highly-qualified persons
to serve as Directors and to promote ownership by Directors of a greater
proprietary interest in the Company, thereby aligning such Directors’ interests
more closely with the interests of shareholders of the Company.

The Plan is intended to comply with Section 409A of the United States Tax Code.

1.2 Effective Date. This Plan shall become effective September 1, 1999.

ARTICLE II

DEFINITIONS

The following terms shall be defined as set forth below:

2.1 “Bank” means BancFirst, an Oklahoma banking corporation, or any successor
thereto.

2.2 “Bank Board” means the Board of Directors of the Bank.

2.3 “Change in Control Event” means the date on which any of the following
events occur (i) a change in the ownership of the Company; (ii) a change in the
effective control of the Company; (iii) a change in the ownership of a
substantial portion of the assets of the Company.

For purposes of this Section, a change in the ownership of the Company occurs on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Participating Employer that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. A change in the
effective control of the Company occurs on the date on which either (i) a
person, or more than one person acting as a group, acquires ownership of stock
of the Company possessing 35% or more of the total voting power of the stock of
the Company, taking into account all such stock acquired during the 12-month
period ending on the date of the most recent acquisition, or (ii) a majority of
the members of the Company Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Company Board prior to the date of the appointment or election,
but only if no other corporation is a majority shareholder of the Company. A
change in the ownership of a substantial portion of assets occurs on the date on
which any one person, or more than one person acting as a group, other than a
person or group of persons that is related to the Company, acquires assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.

An event constitutes a Change in Control Event with respect to a Participant
only if the Participant performs services for the Company or the Participant’s
relationship to the Company otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).



--------------------------------------------------------------------------------

The determination as to the occurrence of a Change in Control Event shall be
based on objective facts and in accordance with the requirements of Code
Section 409A.

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Committee” means the Compensation Committee of the Company Board.

2.6 “Community Board” means one of the Community Advisory Boards of the Bank.

2.7 “Company” means BancFirst Corporation, an Oklahoma corporation, or any
successor thereto.

2.8 “Company Board” means the Board of Directors of the Company.

2.9 “Deferral Date” means the date Fees would otherwise have been paid to the
Participant.

2.10 “Director” means any individual who is a member of the Bank Board, the
Company Board or the Community Board.

2.11 “Fair Market Value” means the closing sales price for the Shares on the
relevant date, or if there were no sales on such date the closing sales price on
the nearest day before the relevant date, as reported in The Wall Street Journal
or a similar publication selected by the Committee.

2.12 “Fees” means all or part of any retainer and/or fees payable to a Director
in his or her capacity as a Director.

2.13 “Participant” means a Director who defers Fees under Article VI of this
Plan.

2.14 “Secretary” means the Corporate Secretary or any Assistant Corporate
Secretary of the Company.

2.15 “Separation from Service” means termination of service as a Director in any
of the following circumstances:

(a) Where the Participant voluntarily resigns or retires;

(b) Where the Participant is not re-elected (or elected in the case of an
appointed Director) to the Bank Board or Company Board, as applicable, by the
shareholders, or to the Community Board by the Bank;

(c) Where the Participant dies; or

(d) Where the Participant is removed from the Bank Board, Company Board or
Community Board, as applicable, in accordance with the provisions of the
Company’s Bylaws or the Bank’s Bylaws, as applicable.

Whether a Separation from Service has occurred shall be determined by the
Company Board or Committee in accordance with Section 409A of the Code.

2.16 “Shares” means shares of the common stock of BancFirst Corporation, par
value $1.00 per share, or of any successor corporation or other legal entity
adopting this Plan.

2.17 “Specified Employee” means those Directors who are determined by the
Company Board or the Committee to be a “specified employee” of the Company or
its affiliates in accordance with Section 409A of the Code and the regulations
promulgated thereunder.

2.18 “Stock Units” means the credits to a Participant’s Stock Unit Account under
Article VI of this Plan, each of which represents the right to receive one Share
upon settlement of the Stock Unit Account.



--------------------------------------------------------------------------------

2.19 “Stock Unit Account” means the bookkeeping account established by the
Company pursuant to Section 6.4.

2.20 “Termination Date” means the date the Plan terminates pursuant to
Section 11.8.

ARTICLE III

SHARES AVAILABLE UNDER THE PLAN

Subject to adjustment as provided in Article X, the maximum number of Shares
that may be distributed in settlement of Stock Unit Accounts under this Plan
subsequent to the effective date of this amended and restated Plan shall not
exceed 71,890. Such Shares may include authorized but unissued Shares or
treasury Shares.

ARTICLE IV

ADMINISTRATION

4.1 This Plan shall be administered by the Company Board’s Compensation
Committee, or such other committee or individual as may be designated by the
Company Board. Notwithstanding the foregoing, no director who is a Participant
under this Plan shall participate in any determination relating solely or
primarily to his or her own Shares, Stock Units or Stock Unit Account.

4.2 It shall be the duty of the Committee to administer this Plan in accordance
with its provisions and to make such recommendations of amendments or otherwise
as it deems necessary or appropriate.

4.3 The Committee shall have the authority to make all determinations it deems
necessary or advisable for administering this Plan, subject to the limitations
in Section 4.1 and other explicit provisions of this Plan.

ARTICLE V

ELIGIBILITY

5.1 Each Director shall be eligible to defer Fees under Article VI of this Plan.

ARTICLE VI

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS

6.1 General Rule. Each Director may, in lieu of receipt of Fees, defer such Fees
in accordance with this Article VI, provided that such Director is eligible
under Article V of this Plan to defer such Fees at the date any such Fees are
otherwise payable.

6.2 Timing of Election. Each eligible Director who wishes to defer Fees under
this Plan must make a written election prior to the start of the calendar year
for which the Fees would otherwise be paid; provided, however, that with respect
to (a) any election made by a newly-elected or appointed Director (“New Director
Elections”) and (b) any elections made by Directors with respect to Fees paid
during the period commencing July 1, 1999 and ending December 31, 1999 (“1999
Elections”), the following special rules shall apply: (i) with respect to any
New Director Elections, any such New Director Election must be made within 30
days of the election or appointment, and (ii) with respect to any 1999
Elections, such elections shall be made prior to July 1, 1999 and shall be
effective for any Fees paid on or after July 1, 1999. An election by a Director
shall be deemed to be continuing and therefore applicable to Fees to be paid in
the future unless the Director evokes or changes such election by filing a new
election form by the due date for such form specified in this Section 6.2.

6.3 Form of Election. An election shall be made in a manner satisfactory to the
Secretary. Generally, an election shall be made by completing and filing the
specified election form with the Secretary of the company within the period
described in Section 6.2. At a minimum, the form shall require the Director to
specify the following:

(a) a percentage (in 25% increments), not to exceed an aggregate of 100% of the
Fees to be deferred under this Plan; and



--------------------------------------------------------------------------------

(b) the manner of settlement in accordance with Section 7.2.

6.4 Establishment of Stock Unit Account. The Company will establish a Stock Unit
Account for each Participant. All Fees deferred pursuant to this Article VI
shall be credited to the Participant’s Stock Unit Account as of the Deferral
Date and converted to Stock Units as follows: The number of Stock Units shall
equal the deferred Fees divided by the Fair Market Value of a Share on the
Deferral Date, with fractional units calculated to three (3) decimal places.

6.5 Credit of Dividend Equivalents. As of each dividend payment date with
respect to Shares, each Participant shall have credited to his or her Stock Unit
Account an additional number of Stock Units equal to: the per-share cash
dividend payable with respect to a Share on such dividend payment date
multiplied by the number of Stock Units held in the Stock Unit Account as of the
close of business on the record date for such dividend divided by the Fair
Market Value of a Share on such dividend payment date. If dividends are paid on
Shares in a form other than cash, then such dividends shall be notionally
converted to cash, if their value is readily determinable, and credited in a
manner consistent with the foregoing and, if their value is not readily
determinable, shall be credited “in kind” to the Participant’s Stock Unit
Account.

ARTICLE VII

SETTLEMENT OF STOCK UNITS

7.1 Settlement of Account. The Company will settle a Participant’s Stock Unit
Account in the manner described in Section 7.2 as soon as administratively
feasible but in no event later than 90 days following the earlier of
(i) notification of such Participant’s Separation from Service or (ii) a Change
in Control Event. Notwithstanding the foregoing, in no event shall a Specified
Employee receive a payment under this Plan following a Separation from Service
before the first business day of the seventh month following the date of
Separation from Service, unless the Separation from Service results from death.

7.2 Payment Options. An election filed under Article VI shall specify whether
the Participant’s Stock Unit Account is to be settled by delivering to the
Participant (or his or her beneficiary) the number of Shares equal to the number
of whole Stock Units then credited to the Participant’s Stock Unit Accounts, in
(a) a lump sum, or (b) substantially equal annual installments over a period not
to exceed three (3) years. If, upon lump sum distribution or final distribution
of an installment, less than one whole Stock Unit is credited to a Participant’s
Stock Unit Account, cash will be paid in lieu of fractional shares on the date
of such distribution.

7.3 Continuation of Dividend Equivalents. If payment of Stock Units is deferred
and paid in installments, the Participant’s Stock Unit Account shall continue to
be credited with dividend equivalents as provided in Section 6.5.

7.4 In Kind Dividends. If any “in kind” dividends were credited to the
Participant’s Stock Unit Account under Section 6.5, such dividends shall be
payable to the Participant in full on the date of the first distribution of
Shares under Section 7.2.

ARTICLE VIII

UNFUNDED STATUS

The interest of each Participant in any Fees deferred under this Plan (and any
Stock Units or Stock Unit Account relating thereto) shall be that of a general
creditor of the Company. Stock Unit Accounts, and Stock Units (and, if any, “in
kind” dividends) credited thereto, shall at all times be maintained by the
Company as bookkeeping entries evidencing unfunded and unsecured general
obligations of the Company.



--------------------------------------------------------------------------------

ARTICLE IX

DESIGNATION OF BENEFICIARY

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive the Shares described in Section 7.2 in the event of
such Participant’s death. The Company may rely upon the beneficiary designation
last filed with the Committee, provided that such form was executed by the
Participant or his or her legal representative and filed with the Committee
prior to the Participant’s death.

ARTICLE X

ADJUSTMENT PROVISIONS

In the event any recapitalization, reorganization merger, consolidation,
spin-off, combination, repurchase, exchange of shares or other securities of the
Company, stock split or reverse split, or similar corporate transaction or event
affects Shares, an adjustment to the number or kind of shares to be delivered
upon settlement of Stock Unit Accounts under Article VII by the Company Board or
Committee to prevent dilution or enlargement of Participants’ rights under this
Plan in a manner that is proportionate to the change to the Shares and is
otherwise equitable.

ARTICLE XI

GENERAL PROVISIONS

11.1 No Right to Continue as a Director. Nothing contained in this Plan will
confer upon any Participant any right to continue to serve as a Director.

11.2 No Shareholder Rights Conferred. Nothing contained in this Plan will confer
upon any Participant any rights of a shareholder of the Company unless and until
Shares are in fact issued or transferred to such Participant in accordance with
Article VII.

11.3 Change to the Plan. The Company Board may amend, alter, suspend,
discontinue, extend, or terminate the Plan without the consent of the
Participants; provided, however, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
with respect to any Stock Units credited to his or her Stock Unit Account.

11.4 Consideration; Agreements. The consideration for Shares issued or delivered
in lieu of payment of Fees will be the Director’s service during the period to
which the Fees paid in the form of Shares related.

11.5 Compliance with Laws and obligations. The Company will not be obligated to
issue or deliver Shares in connection with this Plan in a transaction subject to
the registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other laws, regulations, or contractual obligations of
the Company, until the Company is satisfied that such laws, regulations, and
other obligations of the Company have been complied with in full. Certificates
representing Shares delivered under the Plan will be subject to such
stop-transfer orders and other restrictions as may be applicable under such
laws, regulations, and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

11.6 Limitations on Transferability. Stock Units and any other right will not be
transferable by a Participant except by will or the laws of descent and
distribution (or to a designated beneficiary in the event of a Participant’s
death). Stock Units and other rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
the claims of creditors.

11.7 Governing Law. The validity, construction, and effect of the Plan and any
agreement hereunder will be determined in accordance with the laws of the State
of Oklahoma, without giving effect to principles of conflicts of laws, and
applicable federal law.



--------------------------------------------------------------------------------

11.8 Plan Termination. Unless earlier terminated by action of the Company Board,
the Plan will remain in effect until the earlier of (i) such time as no Shares
remain available for delivery under the Plan and the Company has no further
rights or obligations under the Plan or (ii) December 31, 2014.